Citation Nr: 0902494	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  95-05 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of food 
poisoning.  

3.  Entitlement to service connection for residuals of strep 
throat. 

4.  Entitlement to an initial compensable rating for 
hypertension.  

5.  Entitlement to an initial rating higher than 20 percent 
for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

In February 1995, the RO confirmed and continued a 10 percent 
evaluation that was then assigned for the veteran's right 
shoulder disability.  In March 1998, the RO granted a 20 
percent evaluation for the right shoulder, effective February 
19, 1992.  

The claims for entitlement to service connection for 
residuals of food poisoning and an increased evaluation for a 
right shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran's service personnel records do not 
clearly establish that he engaged in combat with the enemy, 
the veteran reports having experienced several combat and 
non-combat related stressors while serving in the Persian 
Gulf, and independent evidence corroborates the occurrence of 
the veteran's reported stressor.  

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressors.

3.  The veteran does not have a diagnosis of residuals of 
strep throat.  

4.  There is no evidence to show that the veteran takes 
continuous medication for control of his hypertension, that 
his diastolic pressure is predominantly 100 or more, or that 
his systolic pressure is predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008). 

2.  The veteran's residuals of strep throat were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 

3.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code (DC) 7101 
(2008).  38 C.F.R. § 4.104, DC 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in June 2001, May 2004, 
and September 2007, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not a VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, the rating decisions on 
appeal were issued in 1995, years prior to the enactment of 
the VCAA.  

The Board notes that in a September 2007 letter, the veteran 
was informed that disability ratings and effective dates 
would be assigned if his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notices in May 
2004 and September 2007, the RO readjudicated the veteran's 
claims in the June 2008 supplemental statement of the case 
(SSOC).  The Federal Circuit Court has held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With regard to the veteran's hypertension claim, which arose 
in another context, namely the veteran trying to establish 
his underlying entitlement to service connection, and the 
claim was subsequently granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records, VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its September 2003 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of PTSD.  
Therefore, he has a disability for VA purposes.  However, he 
does not have a diagnosis of a disability related to the 
strep throat he contracted while in service.  At his March 
2008 VA nose, sinus, larynx, and pharynx examination, the 
physician stated the veteran was normal.  Streptococcal 
pharyngitis was not diagnosed.  No anatomic airway 
obstruction, throat disorder, or active airway disease was 
found.  He was not diagnosed with a disability by the ear, 
nose, and throat specialist.  The record is otherwise 
negative for a diagnosis of a throat disability.  As the 
veteran does not have a current disability from residuals of 
strep throat, his claim must be denied.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In its June 2008 SSOC, the RO conceded that the veteran's 
stressor occurred, and the Board agrees.  The veteran stated 
that while serving aboard the USS Lawrence, the ship engaged 
an Iranian aircraft, and that he served as a Fire Control 
specialist during the incident.  The RO stated that as a Fire 
Control specialist, the veteran was personally exposed to the 
stressor.  The veteran's service personnel records (SPRs) 
show that he was stationed on the USS Lawrence at the time 
the incident occurred.  

The SPRs and an article that the veteran submitted from The 
Washington Post  provides credible supporting evidence that 
the claimed stressor occurred.  Credible supporting evidence 
need not corroborate every detail of a claimed stressor.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that 
corroboration does not require "that there be corroboration 
of every detail including the appellant's personal 
participation in the identifying process."); see also 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002) 
(finding that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  There is no evidence that he was 
absent from the ship at any point in time.  In this case, the 
veteran's claimed stressor is related to combat, there is no 
clear and convincing evidence to the contrary, and the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service aboard the 
Lawrence.  Accordingly, the Board agrees with the RO and 
concedes that the stressor occurred.  

In March 2008, the veteran underwent a VA PTSD examination.  
The examiner reviewed the veteran's claims file.  The veteran 
reported that his stressor was the incident described above, 
an incident involving an Iranian aircraft in the Persian 
Gulf.  The examiner diagnosed the veteran with PTSD due to 
combat-like situations while in the Navy and concluded that 
it was as least as likely as not that his mental problems 
were due to his claimed stressor.  The Board finds that the 
examiner's opinion provides a diagnosis of PTSD and a nexus 
between the PTSD and the veteran's claimed, verified 
stressor.  The Board finds that the preponderance of the 
evidence is in favor of service connection for PTSD.  
38 U.S.C.A. § 5107(b).  Resolving the doubt in favor of the 
veteran, the appeal is granted.  

Increased Evaluation Claim 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to an initial 
compensable rating for his service-connected hypertension, 
currently evaluated under DC 7101, hypertensive vascular 
disease.  38 C.F.R. § 4.104 (2008).  

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998. See 62 Fed. Reg. 65219 (Dec. 11, 
1997) (effective January 12, 1998).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous criteria in the November 1995 
statement of the case and the amended criteria in the March 
1999 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997) (hypertensive vascular disease) in effect when 
the veteran filed his claim, a 10 percent evaluation was 
warranted when diastolic pressure was predominantly 100 or 
more, or when continuous medication was needed to control 
hypertension.  38 C.F.R. § 4.104 (1997).  

Under the 1998 amendment, a 10 percent rating is warranted 
when the diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; it is the 
minimum evaluation available for an individual with a history 
of diastolic pressure of predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. 
§ 4.104 (2008).  

In March 1995, the veteran underwent a VA hypertension 
examination.  He denied taking medication for hypertension, 
but reduced his salt and caffeine intake.  At the 
examination, his blood pressure readings were 120/90 
(sitting), 130/90 (lying down), and 130/104 (standing).  

At his November 1996 RO hearing, the veteran stated that he 
took medication for his blood pressure. 

In July 1997, the veteran underwent a VA hypertension 
examination.  He stated that he had a history of high blood 
pressure, and was placed on medication to control it in 
August 1996.  At the examination, his blood pressure was 
130/84.  The examiner found no evidence in the claims folder 
to show that the veteran had used medication to control his 
blood pressure.  He had been taking a beta blocker, but the 
medical records indicated that this was for headaches and not 
hypertension.  

In July 2001, the veteran underwent a VA examination.  His 
blood pressure
readings were 138/94, 126/94, and 140/102.  He denied taking 
hypertension 
medication.  He was diagnosed with labile (variable) 
hypertension.  

A February 2008 VA treatment record showed that the veteran's 
blood pressure  
were 142/99 and 147/96.  

In March 2008, the veteran underwent a VA examination.  The 
examiner reviewed his claims folder prior to the examination 
and noted that the veteran had elevated blood pressure on 
numerous occasions in his STRs.  His diastolic blood 
pressures occasionally elevated over 90, but there were no 
systolic blood pressures above 140.  The veteran reported 
that he has had labile (variable) blood pressures since he 
was in the military, but he had not been put on any 
medications.  At the examination, his blood pressure readings 
were 137/91, 136/85, and 127/87.  The examiner stated that 
the veteran denied taking hypertension medication at the time 
of the examination, and stated that he had never taken it to 
control his symptoms.  The examiner concluded that although 
his blood pressures had been labile, they had not risen far 
above the upper end of normal.  

VA treatment records do not show complaints of hypertensive 
symptoms of use of medication for control.  

The Board finds that the examinations and records discussed 
above provide evidence against the veteran's claim.  There is 
no medical evidence of record to show that the veteran 
requires continuous medication for control of his 
hypertension.  In fact, the four VA examination reports deny 
use of medication.  Additionally, there is no evidence to 
show that his diastolic pressure is predominantly 100 or 
higher, or that his systolic pressure has ever reached 160.  
Reviewing the evidence, the Board finds that the overall 
disability picture for his hypertension does not more closely 
approximate a compensable rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim, the provisions of 38 U. S. C. A. 5107(b) regarding 
reasonable doubt are not applicable, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for a compensable rating at any time since the 
effective date of his award, so the Board may not stage his 
rating.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's symptoms from hypertension do not cause 
impairment in social or occupational functioning.  The Board 
finds no reason to refer the case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of strep throat is denied.  

An initial compensable disability evaluation for hypertension 
is denied.  


REMAND

In March 2008, the veteran underwent a VA examination.  He 
reported an episode of food poisoning while serving aboard a 
ship.  Since then, he reported problems with chronic 
gastritis.  He developed a gastric ulcer in 1995.  The 
examiner incorrectly noted that the veteran was service 
connected for a gastric ulcer, with a noncompensable 
evaluation, and that the ulcer and the chronic gastritis were 
both as least as likely as not a continuation of the food 
poisoning that the veteran had in 1986.  The physician's 
rationale was that food poisoning "can lead to a change in 
balance in the stomach and lead to a gastritis that is 
difficult to control, which can ultimately lead to an 
ulcer."  It seems that the examiner based his conclusion on 
the erroneous belief that the veteran's ulcer was already 
service connected.  Under the circumstances, the Board 
requests that the examiner who conducted the March 2008 VA 
examination report, or a suitable replacement, prepare an 
addendum to that report addressing whether it is at least as 
likely as not that the veteran's gastritis is a residual of 
food poisoning in 1986, keeping in mind that his gastric 
ulcer is not service connected.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In July 2008, the veteran submitted a statement asking the RO 
to obtain records from Dr. W. D., a private physician who 
treated his right shoulder.  It does not appear that the RO 
sent the veteran a proper release form to obtain these 
records.  The veteran provided Dr. W. D.'s office address and 
phone number.  "Full compliance with the [statutory duty to 
assist] also includes VA assistance in obtaining relevant 
records from private physicians when [the veteran] has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 480, 483 (1992).  The RO should obtain 
these additional records.  See 38 C.F.R. § 3.159(c)(1).

Additionally, the veteran's most recent VA joints examination 
for his right shoulder was in July 2001, over seven years 
ago.  VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
This duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

The Board acknowledges that the March 2008 VA general medical 
examination addressed the veteran's right shoulder disability 
and recorded range of motion measurements.  However, the 
examiner noted that "DeLuca requirements were not performed 
due to the veteran's pain and stiffness."  When an 
evaluation of a disability is based upon limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  It is imperative that recent data on the 
factors set forth in DeLuca be obtained, as they could be 
favorable evidence in support of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran's 
claims folder to the examiner who 
conducted the March 2008 VA general 
medical examination, or if the examiner 
is no longer available, a suitable 
replacement, to request that the examiner 
prepare an addendum to the report.  The 
veteran need not be re-examined unless an 
examination is deemed necessary.  Keeping 
in mind that the veteran's gastric ulcer 
is not service connected, the examiner 
should clarify the opinion regarding 
whether it is as least as likely as not 
that the veteran's chronic gastritis is a 
result of food poisoning in 1986.  The 
rationale for any opinion expressed 
should be provided in a legible report.

2.  The RO should send the veteran 
release forms for Dr. W. D. and after 
securing the appropriate release, the RO 
should obtain the veteran's records.  

3.  The RO should arrange for the veteran 
to have a VA medical examination to 
assess the current severity of the 
service-connected right shoulder 
disability.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner is asked to 
identify and describe any current 
symptomatology in the veteran's right 
shoulder, including any functional loss 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should state 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

4.  Then readjudicate the claims.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


